Title: From Harriet Welsh to Louisa Catherine Johnson Adams, 13 July 1826
From: Welsh, Harriet
To: Adams, Louisa Catherine Johnson


				
					
					July—13th.—1826
				
				The President, and your son, arrived last night my dear Mrs. Adams; well, and not more fatigued than was to be expected from so hasty a journey—or than he is usually—they go to Quincy this morn’g—. It is about three weeks since I passed two or three days at Quincy and then felt a conviction that it would not be possible to preserve your Fathers life much longer—without the greatest & most minute attentions—these were administered night & day—I expressed this conviction,—“that he would not be kept in this life much beyond the 4th. July—if he was till that period—unless he should live longer in his bed—”—I did not know of the Presidents wish to come—nor did Louisa, to my knowledge.—I had a desire to write you my opinion as I tho’t. those who had long seen him could not judge so well—but the fear of interfering deterred & I confess too—a sort of feeling which seems to have pervaded all the minds about him,—that one could not think of him as a dying man—. Louisa sensible that she before had been mistaken    anxiety—persuaded herself—it might still be so—& seeing from day to day no marked change—satisfied herself with constant watchfulness—after I left him I should not have been surprised to have heard at any hour he was gone—convinced that it was incessant care which preserved his existence;—& yet let me repeat I did think it possible that care might  prolong for preserve the feeble tho’ clear light of life some time. It went out gently, or rather was transfered to another & more congenial region—to shine forever unclouded—. “What Am I living, for?”—he has frequently said to me.—my answer now, is to die ont a day which should forever bring his example in all points, & with the deepest impression before the nation, the world, & all posterity—. I cannot but consider the events of July 4th. ‘26, as specially in the hands of the Almighty—for great moral—purposes. Do not blame any person—there has been no intentional neglect—of information—I had a sort of impression that he would die at the time he did & told intimated it to your Son—but it was so fanciful that he smiled it as such—& it seem’d so to my own mind—though it was strongly connected with my knowledge of his weakness & the effect of the warm weather—. If you wish for information from me at any time you will let me know it hereafter, and it shall be given you—. I—fear any construction on your part or that of others of improper interference sensible of my own earnestness, & my own errors.—affectionately yours
				
					H—Welsh—
				
				
					I write in great haste—George bids me say he will write as soon—as he can.
				
			